
	
		I
		112th CONGRESS
		1st Session
		H. R. 3253
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2011
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect children from sexual exploitation by mandating
		  reporting requirements for convicted sex traffickers and other registered sex
		  offenders against minors intending to engage in international travel, providing
		  advance notice of intended travel by high interest registered sex offenders
		  outside the United States to the government of the country of destination,
		  requesting foreign governments to notify the United States when a known child
		  sex offender is seeking to enter the United States, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the International Megan’s Law of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and declaration of purposes.
					Sec. 3. Definitions.
					Sec. 4. Sex offender travel reporting requirement.
					Sec. 5. Foreign registration requirement for sex
				offenders.
					Sec. 6. International Sex Offender Travel Center.
					Sec. 7. Center sex offender travel guidelines.
					Sec. 8. Authority to restrict passports.
					Sec. 9. Immunity for good faith conduct.
					Sec. 10. Sense of Congress provisions.
					Sec. 11. Enhancing the minimum standards for the elimination of
				trafficking.
					Sec. 12. Special report on international mechanisms related to
				traveling child sex offenders.
					Sec. 13. Assistance to foreign countries to meet minimum
				standards for the elimination of trafficking.
					Sec. 14. Congressional reports.
					Sec. 15. Authorization of appropriations.
				
			2.Findings and
			 declaration of purposes
			(a)FindingsCongress
			 finds the following:
				(1)Megan Nicole
			 Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in
			 1994, in the State of New Jersey by a violent predator living across the street
			 from her home. Unbeknownst to Megan Kanka and her family, he had been convicted
			 previously of a sex offense against a child.
				(2)In 1996, Congress
			 adopted Megan’s Law (Public Law 104–145) as a means to encourage States to
			 protect children by identifying the whereabouts of sex offenders and providing
			 the means to monitor their activities.
				(3)The sexual
			 exploitation of minors is a global phenomenon. The International Labour
			 Organization estimates that 1.8 million children worldwide are exploited each
			 year through prostitution and pornography.
				(4)According to End Child Prostitution, Child
			 Pornography and Trafficking in Children for Sexual Purposes (ECPAT
			 International), all children are adversely affected by being commercially
			 sexually exploited. Commercial sexual exploitation can result in serious,
			 lifelong, even life-threatening consequences for the physical, psychological,
			 spiritual, emotional and social development and well-being of a child.
				(5)ECPAT
			 International reports that children who are commercially sexually exploited are
			 at great risk of contracting HIV or AIDS and are unlikely to receive adequate
			 medical care. These children are also at great risk of further physical
			 violence—those who make an attempt to escape or counter their abuse may be
			 severely injured or killed. The psychological effects of child sexual
			 exploitation and threats usually plague the victims for the rest of their
			 lives.
				(6)ECPAT
			 International further reports that children who have been exploited typically
			 report feelings of shame, guilt, and low self-esteem. Some children do not
			 believe they are worthy of rescue; some suffer from stigmatization or the
			 knowledge that they were betrayed by someone whom they had trusted; others
			 suffer from nightmares, sleeplessness, hopelessness, and depression—reactions
			 similar to those exhibited in victims of torture. To cope, some children
			 attempt suicide or turn to substance abuse. Many find it difficult to
			 reintegrate successfully into society once they become adults.
				(7)According to ECPAT
			 International, child sex tourism is a specific form of child prostitution and
			 is a developing phenomenon. Child sex tourism is defined as the commercial
			 sexual exploitation of children by people who travel from one place to another
			 and there engage in sexual acts with minors. This type of exploitation can
			 occur anywhere in the world and no country or tourism destination is
			 immune.
				(8)According to
			 research conducted by The Protection Project of The Johns Hopkins University
			 Paul H. Nitze School of Advanced International Studies, sex tourists from the
			 United States who target children form a significant percentage of child sex
			 tourists in some of the most significant destination countries for child sex
			 tourism.
				(9)According to the National Center for
			 Missing and Exploited Children (NCMEC), most victims of sex offenders are
			 minors.
				(10)Media reports indicate that known sex
			 offenders who have committed crimes against children are traveling
			 internationally, and that the criminal background of such individuals may not
			 be known to local law enforcement prior to their arrival. For example, in April
			 2008, a United States registered sex offender received a prison sentence for
			 engaging in illicit sexual activity with a 15-year-old United States citizen
			 girl in Ciudad Juarez, Chihuahua, Mexico in exchange for money and crack
			 cocaine.
				(11)United States
			 Immigration and Customs Enforcement (ICE) has taken a leading role in the fight
			 against the sexual exploitation of minors abroad, in cooperation with other
			 United States agencies, law enforcement from other countries, INTERPOL, and
			 nongovernmental organizations. In addition to discovering evidence of and
			 investigating child sex crimes, ICE has provided training to foreign law
			 enforcement and NGOs, as appropriate, for the prevention, detection, and
			 investigation of cases of child sexual exploitation.
				(12)Between 2003 and
			 2009, ICE obtained 73 convictions of individuals from the United States charged
			 with committing sexual crimes against minors in other countries.
				(13)While necessary
			 to protect children and rescue victims, the detection and investigation of
			 child sex predators overseas is costly. Such an undercover operation can cost
			 approximately $250,000. A system that would aid in the prevention of such
			 crimes is needed to safeguard vulnerable populations and to reduce the cost
			 burden of addressing crimes after they are committed.
				(14)Sex offenders are also attempting to enter
			 the United States. In April 2008, a lifetime registered sex offender from the
			 United Kingdom attempted to enter the United States with the intention of
			 living with a woman who he had met on the Internet and her young daughters.
			 Interpol London notified Interpol United States National Central Bureau (USNCB)
			 about the sex offender’s status. Interpol USNCB notified the United States
			 Customs and Border Protection officers, who refused to allow the sex offender
			 to enter the country.
				(15)Foreign
			 governments need to be encouraged to notify the United States as well as other
			 countries when a known sex offender is entering our borders. For example,
			 Canada has a national sex offender registry, but Canadian officials do not
			 notify United States law enforcement when a known sex offender is entering the
			 United States unless the sex offender is under investigation.
				(16)Child sex
			 tourists may travel overseas to commit sexual offenses against minors for the
			 following reasons: perceived anonymity; law enforcement in certain countries is
			 perceived as scarce, corrupt, or unsophisticated; perceived immunity from
			 retaliation because the child sex tourist is a United States citizen; the child
			 sex tourist has the financial ability to impress and influence the local
			 population; the child sex tourist can disappear after a brief
			 stay; the child sex tourist can target children meeting their desired
			 preference; and, there is no need to expend time and effort
			 grooming the victim.
				(17)Individuals who
			 have been arrested in and deported from a foreign country for sexually
			 exploiting children have used long-term passports to evade return to their
			 country of citizenship where they faced possible charges and instead have moved
			 to a third country where they have continued to exploit and abuse
			 children.
				(18)In order to
			 protect children, it is essential that United States law enforcement be able to
			 identify high risk child sex offenders in the United States who are traveling
			 abroad and child sex offenders from other countries entering the United States.
			 Such identification requires cooperative efforts between the United States and
			 foreign governments. In exchange for providing notice of sex offenders
			 traveling to the United States, foreign authorities will expect United States
			 authorities to provide reciprocal notice of sex offenders traveling to their
			 countries.
				(19)ICE and other
			 Federal law enforcement agencies currently are sharing information about sex
			 offenders traveling internationally with law enforcement entities in some other
			 countries on an ad hoc basis through INTERPOL and other means. The technology
			 to detect and notify foreign governments about travel by child sex offenders is
			 available, but a legal structure and additional resources are needed to
			 systematize and coordinate these detection and notice efforts.
				(20)Officials from
			 the United Kingdom, Australia, Spain, and other countries have expressed
			 interest in working with the United States Government for increased
			 international cooperation to protect children from sexual exploitation, and are
			 calling for formal arrangements to ensure that the risk posed by traveling sex
			 offenders is combated most effectively.
				(21)The United States, with its international
			 law enforcement relations, technological and communications capability, and
			 established sex offender registry system, should now take the opportunity to
			 lead the global community in the effort to save thousands of potential child
			 victims by notifying other countries of travel by sex offenders who pose a high
			 risk of exploiting children, maintaining information about sex offenders from
			 the United States who reside overseas, and strongly encouraging other countries
			 to undertake the same measures to protect children around the world.
				(b)Declaration of
			 purposesThe purpose of this Act and the amendments made by this
			 Act is to protect children from sexual exploitation by preventing or monitoring
			 the international travel of sex traffickers and other sex offenders who pose a
			 risk of committing a sex offense against a minor while traveling by—
				(1)establishing a system in the United States
			 to notify the appropriate officials of other countries when a sex offender who
			 is identified as a high interest registered sex offender intends to travel to
			 their country;
				(2)strongly
			 encouraging and assisting foreign governments to establish a sex offender
			 travel notification system and to inform United States authorities when a sex
			 offender intends to travel or has departed on travel to the United
			 States;
				(3)establishing and maintaining non-public sex
			 offender registries in United States diplomatic and consular missions in order
			 to maintain critical data on United States citizen and lawful permanent
			 resident sex offenders who are residing abroad;
				(4)providing the Secretary of State with the
			 discretion to revoke the passport or passport card of an individual who has
			 been convicted overseas for a sex offense against a minor, or limit the period
			 of validity of a passport issued to an individual designated as a high interest
			 registered sex offender;
				(5)including whether a country is
			 investigating and prosecuting its nationals suspected of engaging in severe
			 forms of trafficking in persons abroad in the minimum standards for the
			 elimination of human trafficking under section 108 of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7101 et seq.);
				(6)mandating a report from the Secretary of
			 State, in consultation with the Attorney General, about the status of
			 international notifications between governments about child sex offender
			 travel; and
				(7)providing assistance to foreign countries
			 under section 134 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152d) to
			 establish systems to identify sex offenders and provide and receive
			 notification of child sex offender international travel.
				3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as otherwise provided, the term
			 appropriate congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on the Judiciary of the House of
			 Representatives; and
				(B)the Committee on Foreign Relations and the
			 Committee on the Judiciary of the Senate.
				(2)CenterThe term Center means the
			 International Sex Offender Travel Center established pursuant to section
			 6(a).
			(3)Convicted as
			 excluding certain juvenile adjudicationsThe term convicted or a
			 variant thereof, used with respect to a sex offense of a minor, does not
			 include—
				(A)adjudicated
			 delinquent as a juvenile for that offense; or
				(B)convicted as an
			 adult for that offense, unless the offense took place after the offender had
			 attained the age of 14 years and the conduct upon which the conviction took
			 place was comparable to or more severe than aggravated sexual abuse (as
			 described in section 2241 of title 18, United States Code), or was an attempt
			 or conspiracy to commit such an offense.
				(4)High interest
			 registered sex offenderThe term high interest registered
			 sex offender means a sex offender as defined under paragraph (8) who the
			 Center, pursuant to section 7 and based on the totality of the circumstances,
			 has a reasonable belief presents a high risk of committing a sex offense
			 against a minor in a country to which the sex offender intends to
			 travel.
			(5)JurisdictionThe term jurisdiction means
			 any of the following:
				(A)A State.
				(B)The District of
			 Columbia.
				(C)The Commonwealth
			 of Puerto Rico.
				(D)Guam.
				(E)American
			 Samoa.
				(F)The Northern
			 Mariana Islands.
				(G)The United States
			 Virgin Islands.
				(H)A federally
			 recognized Indian tribe that maintains a sex offender registry, or another
			 jurisdiction to which an Indian tribe has delegated the function of maintaining
			 a sex offender registry on its behalf.
				(I)A United States
			 diplomatic or consular mission that maintains a sex offender registry pursuant
			 to section 5 of this Act.
				(6)MinorThe
			 term minor means an individual who has not attained the age of 18
			 years.
			(7)Passport
			 cardThe term passport card means a document issued
			 by the Department of State pursuant to section 7209 of the Intelligence Reform
			 and Terrorism Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1185
			 note).
			(8)Sex
			 offenderExcept as provided
			 in sections 12 and 13, the term sex offender means a United States
			 citizen or lawful permanent resident who is convicted of a sex offense as
			 defined in this Act, including a conviction by a foreign court, and who,
			 independently of this Act, is legally required to register in the United States
			 with a jurisdiction, or who is legally required to register outside the United
			 States with a jurisdiction in accordance with section 5.
			(9)Sex
			 Offense
				(A)In
			 generalThe term sex
			 offense means a criminal offense against a minor, including any Federal
			 offense, that is punishable by statute by more than one year of imprisonment
			 and involves any of the following:
					(i)Solicitation to
			 engage in sexual conduct.
					(ii)Use
			 in a sexual performance.
					(iii)Solicitation to
			 practice prostitution (whether for financial or other forms of
			 remuneration).
					(iv)Video voyeurism
			 as described in section 1801 of title 18, United States Code.
					(v)Possession,
			 production, or distribution of child pornography.
					(vi)Criminal sexual
			 conduct involving a minor, or the use of the Internet to facilitate or attempt
			 such conduct.
					(vii)Conduct that would violate section 1591
			 (relating to sex trafficking of children or by force, fraud, or coercion) of
			 title 18, United States Code, if the conduct had involved interstate or foreign
			 commerce and where the person recruited, enticed, harbored, transported,
			 provided, or obtained had not attained the age of 18 years at the time of the
			 conduct.
					(viii)Any other
			 conduct that by its nature is a sex offense against a minor.
					(B)ExceptionsThe
			 term sex offense does not include—
					(i)a foreign conviction, unless the conviction
			 was obtained with sufficient safeguards for fundamental fairness and due
			 process for the accused; or
					(ii)an offense
			 involving consensual sexual conduct if the victim was at least 13 years old and
			 the offender was not more than 4 years older than the victim.
					(C)Special rule for
			 determining whether sufficient safeguards existFor the purposes of subparagraph (B)(i),
			 compliance with the guidelines or regulations established under section 112 of
			 the Sex Offender Registration and Notification Act (42 U.S.C. 16911) creates a
			 rebuttable presumption that the conviction was obtained with sufficient
			 safeguards for fundamental fairness and due process for the accused.
				4.Sex offender
			 travel reporting requirement
			(a)Duty To
			 report
				(1)In
			 generalA sex offender who is
			 a United States citizen or alien lawfully admitted to the United States for
			 permanent residence shall notify a jurisdiction where he or she is registered
			 as a sex offender of his or her intention to travel either from the United
			 States to another country or from another country to the United States, subject
			 to subsection (f) and in accordance with the rules issued under subsection (b).
			 The sex offender shall provide notice—
					(A)not later than 30
			 days before departure from or arrival in the United States; or
					(B)in individual
			 cases in which the Center determines that a personal or humanitarian emergency,
			 business exigency, or other situation renders the deadline in subparagraph (A)
			 to be impracticable or inappropriate, as early as possible.
					(2)Transmission of
			 Notice from the jurisdiction to the CenterA jurisdiction so
			 notified pursuant to paragraph (1) shall transmit such notice to the Center
			 within 24 hours or the next business day, whichever is later, of receiving such
			 notice.
				(3)Period of
			 reporting requirementThe duty of the sex offender to report
			 required under paragraph (1) shall take effect on the date that is 425 days
			 after the date of the enactment of this Act or after a sex offender has been
			 duly notified of the duty to report pursuant to subsection (d), whichever is
			 later, and terminate at such time as the sex offender is no longer required to
			 register in any jurisdiction for a sex offense.
				(4)Notice to
			 jurisdictionsNot later than 395 days after the date of the
			 enactment of this Act, the Center shall provide notice to all jurisdictions of
			 the requirement to receive notifications regarding travel from sex offenders
			 and the means for informing the Center about such travel notifications pursuant
			 to paragraph (1).
				(b)Rules for
			 reportingNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security, in coordination with the
			 Attorney General and the Secretary of State, shall issue rules to carry out
			 subsection (a) in accordance with the purposes of this Act. Such rules—
				(1)shall establish
			 procedures for reporting by the sex offender under subsection (a), including
			 the method of payment and transmission of any fee to United States Immigration
			 and Customs Enforcement (ICE) pursuant to subsection (c);
				(2)shall set forth
			 the information required to be reported by the sex offender, including—
					(A)complete
			 name(s);
					(B)address of
			 residence and home and cellular numbers;
					(C)all e-mail
			 addresses;
					(D)date of
			 birth;
					(E)social security
			 number;
					(F)citizenship;
					(G)passport or
			 passport card number, date and place of issuance, and date of
			 expiration;
					(H)alien registration
			 number, where applicable;
					(I)information as to the nature of the sex
			 offense conviction;
					(J)jurisdiction of
			 conviction;
					(K)travel itinerary,
			 including the anticipated length of stay at each destination, and purpose of
			 the trip;
					(L)if a plane ticket
			 or other means of transportation has been purchased, prior to the submission of
			 this information, the date of such purchase;
					(M)whether the sex offender is traveling alone
			 or as part of a group; and
					(N)contact
			 information prior to departure and during travel; and
					(3)in consultation
			 with the jurisdictions, shall provide appropriate transitional provisions in
			 order to make the phase-in of the requirements of this Act practicable.
				(c)Fee
			 chargeICE is authorized to
			 charge a sex offender a fee for the processing of a notice of intent to travel
			 submitted pursuant to subsection (a)(1). Such fee—
				(1)shall initially
			 not exceed the amount of $25;
				(2)may be increased
			 thereafter not earlier than 30 days after consultation with the appropriate
			 congressional committees;
				(3)shall be collected
			 by the jurisdiction at the time that the sex offender provides the notice of
			 intent to travel;
				(4)shall be waived if
			 the sex offender demonstrates to the satisfaction of ICE, pursuant to a fee
			 waiver process established by ICE, that the payment of such fee would impose an
			 undue financial hardship on the sex offender;
				(5)shall be used only
			 for the activities specified in sections 4, 6, and 7; and
				(6)shall be shared
			 equitably with the jurisdiction that processes the notice of intent to
			 travel.
				(d)Criminal penalty
			 for failure To register or report
				(1)New
			 offenseSection 2250 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						(d)Whoever knowingly
				fails to register with United States officials in a foreign country or to
				report his or her travel to or from a foreign country, as required by the
				International Megan’s Law of 2011, after being duly notified of the
				requirements shall be fined under this title or imprisoned not more than 10
				years, or
				both.
						.
				(2)Amendment to
			 heading of sectionThe heading for section 2250 of title 18,
			 United States Code, is amended by inserting or report international
			 travel after register.
				(3)Conforming
			 amendment to affirmative defenseSection 2250(b) of title 18,
			 United States Code, is amended by inserting or (d) after
			 (a).
				(4)Conforming
			 amendment to Federal penalties for violent crimesSection 2250(c)
			 of title 18, United States Code, is amended by inserting or (d)
			 after (a) each place it appears.
				(5)Clerical
			 amendmentThe item relating to section 2250 in the table of
			 sections at the beginning of chapter 109B of title 18, United States Code, is
			 amended by inserting or report international travel after
			 register.
				(e)Duty To notify
			 sex offenders of reporting and international registration requirement
				(1)In
			 generalWhen an official is required under the law of a
			 jurisdiction or under the rules established pursuant to subsection (b) to
			 notify a sex offender (as defined in section 3(8)) of a duty to register as a
			 sex offender under the law of such jurisdiction, the official shall also, at
			 the same time—
					(A)notify the
			 offender of such offender’s duties to report international travel under this
			 section and to register as a sex offender under section 5, and the procedure
			 for fulfilling such duties; and
					(B)require such
			 offender to read and sign a form stating that such duties to report and
			 register, and the procedure for fulfilling such duties, have been explained and
			 that such offender understands such duties and such procedure.
					(2)Sex offenders
			 convicted in foreign countriesWhen a United States citizen or lawful
			 permanent resident is convicted in a foreign country of a sex offense and the
			 United States diplomatic or consular mission in such country is informed of
			 such conviction and is informed of, or is otherwise aware of, the location of
			 the sex offender, such diplomatic or consular mission shall—
					(A)notify such sex
			 offender of such offender’s duties to report travel to the United States and to
			 register as a sex offender under this Act and the procedure for fulfilling such
			 duties; and
					(B)obtain from such
			 offender a signed form stating that such duties to report and register, and the
			 procedure for fulfilling such duties, have been explained and that such
			 offender understands such duties and such procedure.
					(3)Requirements
			 relating to formThe form required by paragraphs (1)(B) and
			 (2)(B) shall be maintained by the entity that maintains the sex offender
			 registry in the jurisdiction in which the sex offender was convicted.
				(f)Procedures with
			 respect to sex offenders who regularly transit across the united states
			 borders
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall establish a system for
			 identifying and monitoring, as appropriate and in accordance with the purposes
			 of this Act, sex offenders who, for legitimate business, personal, or other
			 reasons regularly transit across the border between the United States and
			 Mexico or the border between the United States and Canada.
				(2)ReportNot
			 later than the date of the establishment of the border system pursuant to
			 paragraph (1), the Secretary of Homeland Security shall transmit to the
			 appropriate congressional committees a report on the implementation of such
			 system.
				5.Foreign
			 registration requirement for sex offenders
			(a)Foreign
			 registration requirement
				(1)In
			 generalNot later than 395
			 days after the date of the enactment of this Act, a designated United States
			 diplomatic or consular mission in each foreign country shall establish and
			 maintain a countrywide nonpublic sex offender registry for sex offenders (as
			 defined in section 3(8)) who are United States citizens or aliens lawfully
			 admitted to the United States for permanent residence who remain in such
			 country for the time period specified in subsection (b). Such registry shall
			 include the information specified in subsection (d).
				(2)Regional
			 registriesIf there are fewer than ten sex offenders residing in
			 a country, the Secretary of State, in the Secretary’s sole discretion, may
			 designate a United States diplomatic or consular mission in the same region as
			 such country to maintain the sex offender registry for sex offenders in such
			 country.
				(b)International
			 registry requirement for sex offenders
				(1)In
			 generalA sex offender who is
			 a United States citizen or alien lawfully admitted to the United States for
			 permanent residence—
					(A)who remains in a
			 foreign country for more than 30 consecutive days; or
					(B)who remains in a
			 foreign country for more than 30 days within a six-month period,
					shall
			 register, and keep such registration current, at the designated United States
			 diplomatic or consular mission for such country.(2)Period of
			 registration requirementThe
			 registration requirement specified in paragraph (1) shall—
					(A)begin when the sex
			 offender registry has been established at the designated diplomatic or consular
			 mission in the country in which a sex offender is staying and such sex offender
			 has received notice of the requirement to register pursuant to this section;
			 and
					(B)end on the sooner
			 of—
						(i)such time as the sex offender departs such
			 country and has provided notice of all changes of information in the sex
			 offender registry as required under paragraph (3);
						(ii)in
			 the case of a conviction in the United States, such time has elapsed as the sex
			 offender would have otherwise been required to register in the jurisdiction of
			 conviction for the applicable sex offense; or
						(iii)in
			 the case of a foreign conviction, such time as the sex offender would have
			 otherwise been required to register under section 115 of the Sex Offender
			 Registration and Notification Act (42 U.S.C. 16915) for the applicable sex
			 offense.
						(3)Keeping the
			 registration currentSubject
			 to the period of registration requirement under paragraph (2), not later than
			 five business days after each change of name, residence, or employment or
			 student status, or any change in any of the other information specified in
			 subsection (d)(1), a sex offender residing in a foreign country shall notify a
			 United States diplomatic or consular mission in such country for the purpose of
			 providing information relating to such change for inclusion in the sex offender
			 registry maintained by the designated diplomatic or consular mission in such
			 country under subsection (a). If the diplomatic or consular mission is not the
			 mission that maintains the registry for that country, the mission shall forward
			 the changed information to the appropriate diplomatic or consular
			 mission.
				(4)Registration and
			 notification procedureNot later than one year after the date of
			 the enactment of this Act, the Secretary of State, in consultation with the
			 Attorney General and the Secretary of Homeland Security, shall issue
			 regulations for the establishment and maintenance of the registries described
			 in subsection (a), including—
					(A)the manner in which sex offenders who are
			 convicted in a foreign country of a sex offense, whose conviction and location
			 in the foreign country are known by the United States Government, and who are
			 required to register pursuant to United States law, including this Act, will be
			 notified of such requirement;
					(B)the manner for
			 registering and changing information as specified in paragraphs (1) and
			 (3);
					(C)the manner for disclosing information to
			 eligible entities as specified in subsection (h)(2); and
					(D)a mechanism by
			 which individuals listed on the sex offender registry can notify the diplomatic
			 or consular mission of any errors with respect to such listing and by which the
			 Department of State shall correct such errors.
					(c)Cross reference
			 for criminal penalties for nonregistrationCriminal penalties for nonregistration are
			 provided in section 2250(d) of title 18, United States Code, which was added by
			 section 4(d)(1) of this Act.
			(d)Information
			 required in registration
				(1)Provided by the
			 sex offenderA sex offender
			 described in subsection (b) shall provide the following information:
					(A)Complete name (including any alias), date
			 of birth, and current photograph.
					(B)Passport or
			 passport card number, date and place of issuance, date of expiration, and visa
			 type and number, if applicable.
					(C)Alien registration
			 number, where applicable.
					(D)Social Security
			 number of the sex offender.
					(E)Address of each
			 residence at which the sex offender resides or will reside in that country, the
			 address of any residence maintained in the United States, and home and cellular
			 phone numbers.
					(F)Purpose for the
			 sex offender’s residence in the country.
					(G)Name and address
			 of any place where the sex offender is an employee or will be or has applied to
			 be an employee and will have regular contact with minors.
					(H)Name and address
			 of any place where the sex offender is a student or will be or has applied to
			 be a student and will have regular contact with minors.
					(I)All e-mail
			 addresses.
					(J)Most recent
			 address in the United States and State of legal residence.
					(K)The jurisdiction
			 in which the sex offender was convicted and the jurisdiction or jurisdictions
			 in which the sex offender was most recently legally required to
			 register.
					(L)The license plate
			 number and a description of any vehicle owned or operated by the sex offender
			 in the country in which the sex offender is staying.
					(M)The date or
			 approximate date when the sex offender plans to leave the country.
					(N)Any other
			 information required by the Secretary of State.
					(2)Provided by the
			 Attorney General and the jurisdiction of conviction
					(A)In
			 generalThe United States
			 diplomatic or consular mission shall notify the Attorney General that a sex
			 offender is registering with such mission pursuant to subsection (b). Upon
			 receipt of such notice, the Attorney General shall obtain the information
			 specified in subparagraph (C) and transmit it to the mission within 15 business
			 days.
					(B)Information
			 provided by the jurisdiction of convictionIf the only available
			 source for any of the information specified in subparagraph (C) is the
			 jurisdiction in which the conviction of the sex offender occurred, the Attorney
			 General shall request such information from the jurisdiction of conviction. The
			 jurisdiction shall provide the information to the Attorney General within 15
			 business days of receipt of the request.
					(C)InformationThe
			 information specified in this subparagraph is the following:
						(i)The
			 sex offense history of the sex offender, including—
							(I)the text of the
			 provision of law defining the sex offense;
							(II)the dates of all
			 arrests and convictions related to sex offenses; and
							(III)the status of
			 parole, probation, or supervised release.
							(ii)The
			 most recent available photograph of the sex offender.
						(iii)The time period
			 for which the sex offender is required to register pursuant to the law of the
			 jurisdiction of conviction.
						(3)Provided by the
			 diplomatic or consular missionThe United States diplomatic or
			 consular mission at which a sex offender registers shall collect and include
			 the following information in the registry maintained by such mission:
					(A)Information provided by the sex offender
			 and Attorney General pursuant to paragraphs (1) and (2).
					(B)A physical description of the sex
			 offender.
					(C)Any other
			 information required by the Secretary of State.
					(e)Periodic in
			 person verificationNot less
			 often than every six months, a sex offender who is registered under subsection
			 (b) shall appear in person at a United States diplomatic or consular mission in
			 the country where the sex offender is staying to verify the information in the
			 sex offender registry maintained by the designated diplomatic or consular
			 mission for such country under subsection (a) to allow such mission to take a
			 current photograph of the sex offender if the photograph on file no longer
			 accurately depicts the sex offender. If such diplomatic or consular mission is
			 not the mission that maintains the registry for such country, such mission
			 shall forward to the appropriate mission any new or changed information and any
			 new photograph.
			(f)Transmission of
			 registry information to the Attorney GeneralFor the purposes of updating the National
			 Sex Offender Registry and keeping domestic law enforcement informed as to the
			 status of a sex offender required to register under this section, when a United
			 States diplomatic or consular mission receives new or changed information about
			 a sex offender pursuant to paragraphs (1) and (3) of subsection (b) for the sex
			 offender registry maintained by such mission under subsection (a), such mission
			 shall, not later than 24 hours or the next business day, whichever is later,
			 after receipt of such new or changed information, transmit to the Attorney
			 General such new or changed information. Not later than 24 hours or the next
			 business day, whichever is later, after the receipt of such new or changed
			 information, the Attorney General shall transmit such new or changed
			 information to the State of legal residence or the State of last known address,
			 as appropriate, of such sex offender.
			(g)Access to
			 registry information by United States law enforcementFederal, State, local, tribal, and
			 territorial law enforcement shall be afforded access for official purposes to
			 all information on a sex offender registry maintained by a United States
			 diplomatic or consular mission pursuant to subsection (a).
			(h)Other access to
			 registry information
				(1)In
			 generalInformation on a
			 registry established pursuant to subsection (a) shall not be made available to
			 the general public except as provided in paragraph (2).
				(2)Exception for
			 eligible entities
					(A)In
			 generalAn eligible entity
			 described in subparagraph (B) may request certain information on the sex
			 offender registry maintained by the United States diplomatic or consular
			 mission for the country where the eligible entity is located, in accordance
			 with this paragraph.
					(B)Eligible
			 entities describedAn eligible entity referred to in subparagraph
			 (A) is—
						(i)an
			 entity that provides direct services to minors;
						(ii)an
			 official law enforcement entity; or
						(iii)an
			 investigative entity that is affiliated with an official law enforcement entity
			 for the purpose of investigating a possible sex offense.
						(C)Information
			 request processAn eligible
			 entity may request information on the sex offender registry from the United
			 States Government official designated for this purpose by the head of the
			 diplomatic or consular mission in which the sex offender registry is
			 maintained. The official, in consultation with the head of such diplomatic or
			 consular mission, shall have the sole discretion whether and to what extent to
			 provide information about a particular registered sex offender on the sex
			 offender registry as designated in subparagraph (D). Before providing an
			 eligible entity with such information, the official shall first obtain from the
			 eligible entity a written certification that—
						(i)the eligible entity shall provide access to
			 the information only to the persons as designated in the certificate who
			 require access to such information for the purpose for which the information is
			 provided;
						(ii)the
			 information shall be maintained and used by the eligible entity in a
			 confidential manner for employment or volunteer screening or law enforcement
			 purposes only, as applicable;
						(iii)the information
			 may not otherwise be disclosed to the public either by the eligible entity or
			 by the employees of the eligible entity who are provided access; and
						(iv)the
			 eligible entity shall destroy the information or extract it from any
			 documentation in which it is contained as soon as the information is no longer
			 needed for the use for which it was obtained.
						(D)Information to
			 be disclosed
						(i)To
			 service providersAn eligible entity described in paragraph
			 (2)(B) may request necessary and appropriate information on the registry with
			 respect to an individual who is listed on the registry and is applying for or
			 holds a position within the entity that involves contact with children.
						(ii)To law
			 enforcement and investigative entitiesAn eligible entity
			 described in paragraph (2)(B) may request necessary and appropriate information
			 on the registry that may assist in the investigation of an alleged sex offense
			 against a minor.
						(E)Fee
			 chargeThe diplomatic or
			 consular mission that maintains a sex offender registry from which an eligible
			 entity seeks information may charge such eligible entity a reasonable fee for
			 providing information pursuant to this subsection.
					(F)Notification of
			 possible access to informationThe diplomatic or consular mission
			 that maintains a sex offender registry should make a reasonable effort to
			 notify law enforcement entities and other entities that provide services to
			 children, particularly schools that hire foreign teachers, within the country
			 in which the mission is located, or within the countries where sex offenders on
			 the mission’s registry are staying, as applicable, of the possibility of
			 limited access to registry information and the process for requesting such
			 information as provided in this subsection.
					(G)Denial of access
			 to informationAn eligible entity that fails to comply with the
			 certificate provisions specified in subparagraph (C) may be denied all future
			 access to information on a sex offender registry at the discretion of the
			 designated official.
					(i)Actions To be
			 taken if a sex offender fails To complyWhen a United States diplomatic or consular
			 mission determines that a sex offender has failed to comply with the
			 requirements of this section, such mission shall notify the Attorney General
			 and revise the sex offender registry maintained by such mission under
			 subsection (a) to reflect the nature of such failure.
			(j)Federal
			 assistance regarding violations of registration requirementsThe
			 first sentence of subsection (a) of section 142 of the Sex Offender
			 Registration and Notification Act (Public Law 109–248; 42 U.S.C. 16941) is
			 amended by inserting before the period at the end the following: ,
			 including under the International Megan’s Law of 2011.
			6.International Sex
			 Offender Travel Center
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall establish the International Sex Offender Travel Center to carry out the
			 activities specified in subsection (d).
			(b)ParticipantsThe
			 Center shall include representatives from the following departments and
			 agencies:
				(1)The Department of Homeland Security,
			 including United States Immigration and Customs Enforcement, United States
			 Customs and Border Protection, and the Coast Guard.
				(2)The Department of
			 State, including the Office to Monitor and Combat Trafficking in Persons, the
			 Bureau of Consular Affairs, the Bureau of International Narcotics and Law
			 Enforcement Affairs, and the Bureau of Diplomatic Security.
				(3)The Department of Justice, including the
			 Interpol-United States National Central Bureau, the Federal Bureau of
			 Investigation, the Office of Sex Offender Sentencing, Monitoring, Apprehending,
			 Registering and Tracking, the Criminal Division Child Exploitation and
			 Obscenity Section, and the United States Marshals Service’s National Sex
			 Offender Targeting Center.
				(4)Such other
			 officials as may be determined by the President.
				(c)LeadershipThe
			 Center shall be headed by the Assistant Secretary of Homeland Security for
			 United States Immigration and Customs Enforcement.
			(d)ActivitiesThe
			 Center shall carry out the following activities:
				(1)Prior to the
			 implementation of the sex offender travel reporting requirement under section
			 4, cooperate with each jurisdiction to implement the means for transmitting
			 travel reports from that jurisdiction to the Center.
				(2)Prior to the
			 implementation of the sex offender travel reporting system under section 4,
			 offer to provide training to officials within each jurisdiction who will be
			 responsible for implementing any aspect of such system.
				(3)Establish a means
			 to receive, assess, and respond to an inquiry from a sex offender as to whether
			 he or she is required to report international travel pursuant to this
			 Act.
				(4)Conduct
			 assessments of sex offender travel pursuant to section 7.
				(5)Establish a panel to review and respond
			 within seven days to appeals from sex offenders who are determined to be high
			 interest registered sex offenders. The panel shall consist of individuals who
			 are not involved in the initial assessment of high interest registered sex
			 offenders, and shall be from the following agencies:
					(A)The Department of
			 Justice.
					(B)The Department of
			 State.
					(C)The Office for
			 Civil Rights and Civil Liberties of the Department of Homeland Security.
					(6)Transmit notice of
			 impending or current international travel of high interest registered sex
			 offenders to the Secretary of State, together with an advisory regarding
			 whether or not the period of validity of the passport of the high interest
			 registered sex offender should be limited to one year or such period of time as
			 the Secretary of State shall determine appropriate.
				(7)Establish a system to maintain and archive
			 all relevant information related to the assessments conducted pursuant to
			 paragraph (4) and the review of appeals conducted by the panel established
			 pursuant to paragraph (5).
				(8)Establish an
			 annual review process to ensure that the Center Sex Offender Travel Guidelines
			 issued pursuant to section 7(a) are being consistently and appropriately
			 implemented.
				(9)Establish a means
			 to identify sex offenders who have not reported travel as required under
			 section 4 and who are initiating travel, currently traveling, or have traveled
			 outside the United States.
				(e)Additional
			 activity related to transmission of noticeThe Center may, in its
			 sole discretion, transmit notice of impending or current international travel
			 of high interest registered sex offenders to the country or countries of
			 destination of such sex offenders as follows:
				(1)If a high interest registered sex offender
			 submits an appeal to the panel established pursuant to subsection (d)(5), no
			 notice may be transmitted to the destination country prior to the completion of
			 the appeal review process, including transmission of the panel’s decision to
			 the sex offender.
				(2)The notice may be
			 transmitted through such means as determined appropriate by the Center,
			 including through an ICE attaché, INTERPOL, or such other appropriate means as
			 determined by the Center.
				(3)If the Center has
			 reason to believe that transmission of the notice poses a risk to the life or
			 well-being of the high interest registered sex offender, the Center shall make
			 every reasonable effort to issue a warning to the high interest registered sex
			 offender of such risk in the travel report receipt confirmation provided to the
			 high interest registered sex offender pursuant to section 7(c)(2) prior to the
			 transmission of such notice to the country or countries.
				(f)Attorney General
			 complaint reviewThe Attorney General, in coordination with the
			 Center, shall establish a mechanism to receive complaints from sex offenders
			 negatively affected by the high interest registered sex offender assessment
			 process pursuant to subsection (d)(4), the high interest registered sex
			 offender determination review process pursuant to subsection (d)(5), or the
			 travel report confirmation process pursuant to section 7(c). A summary of these
			 complaints shall be included in the annual report to Congress required under
			 section 14(c)(4).
			(g)ConsultationsThe
			 Center shall engage in ongoing consultations with—
				(1)NCMEC, ECPAT–USA,
			 Inc., World Vision, and other nongovernmental organizations that have
			 experience and expertise in identifying and preventing child sex tourism and
			 rescuing and rehabilitating minor victims of international sexual
			 exploitation;
				(2)the governments of
			 countries interested in cooperating in the creation of an international sex
			 offender travel notification system or that are primary destination or source
			 countries for international sex tourism; and
				(3)Internet service
			 and software providers regarding available and potential technology to
			 facilitate the implementation of an international sex offender travel
			 notification system, both in the United States and in other countries.
				(h)Technical
			 assistanceThe Secretary of Homeland Security and the Secretary
			 of State may provide technical assistance to foreign authorities in order to
			 enable such authorities to participate more effectively in the notification
			 program system established under this section.
			7.Center sex
			 offender travel guidelines
			(a)Issuance of
			 Center sex offender travel guidelinesNot later than 180 days after the date of
			 the enactment of this Act, the Center shall issue the Center Sex Offender
			 Travel Guidelines for the assessment of sex offenders—
				(1)who report
			 international travel from the United States to another country pursuant to
			 section 4(a), or
				(2)whose travel is
			 reported pursuant to subsection (b),
				for
			 purposes of determining whether such sex offenders are considered high interest
			 registered sex offenders by United States law enforcement.(b)Law enforcement
			 notification
				(1)In
			 generalFederal, State, local, tribal, or territorial law
			 enforcement entities or officials from within the United States who have
			 reasonable grounds to believe that a sex offender is traveling outside the
			 United States and may engage in a sex offense against a minor may notify the
			 Center and provide as much information as practicable in accordance with
			 section 4(b)(2).
				(2)Notice to law
			 enforcement entitiesNot
			 later than 425 days after the date of the enactment of this Act, the Center
			 shall provide notice to all known, official law enforcement entities within the
			 United States of the possibility of notifying the Center of anticipated
			 international travel by a sex offender pursuant to paragraph (1).
				(c)Travel report
			 receipt confirmation
				(1)In
			 generalNot later than seven
			 days before the date of departure indicated in the sex offender travel report,
			 the Center shall provide the sex offender with written confirmation of receipt
			 of the travel report. The written communication shall include the following
			 information:
					(A)The sex offender
			 should have the written communication in his or her possession at the time of
			 departure from or return to the United States.
					(B)The written
			 communication is sufficient proof of satisfactory compliance with the travel
			 reporting requirement under this Act if travel is commenced and completed
			 within seven days before or after the dates of travel indicated in the travel
			 report.
					(C)The procedure that
			 the sex offender may follow to request a change, at the sole discretion of the
			 Center, of the time period covered by the written confirmation in the event of
			 an emergency or other unforeseen circumstances that prevent the sex offender
			 from traveling within seven days of the dates specified in the sex offender’s
			 travel report.
					(D)The requirement to
			 register with a United States diplomatic or consular mission if the sex
			 offender remains in a foreign country for more than 30 consecutive days or for
			 more than 30 days within a 6-month period pursuant to section 5.
					(E)Any additional
			 information that the Center, in its sole discretion, determines necessary or
			 appropriate.
					(2)Departure from
			 the United States
					(A)In
			 generalIf the sex offender
			 is traveling from the United States, the written communication shall indicate,
			 in addition to the information specified in paragraph (1), either—
						(i)that the destination country or countries
			 indicated in the travel report are not being notified of the sex offender’s
			 travel; or
						(ii)(I)that such country or countries are being
			 notified that the sex offender is a high interest registered sex offender and
			 intends to travel to such countries; and
							(II)that
			 a review of such notification is available by the panel established pursuant to
			 section 6(d)(5), together with an explanation of the process for requesting
			 such a review, including the means for submitting additional information that
			 may refute the Center’s determination that the sex offender is a high interest
			 registered sex offender.
							(B)Certain
			 riskIf the high interest registered sex offender is traveling
			 from the United States and the Center has reason to believe that the
			 transmission of the notice poses a risk to the life or well-being of the high
			 interest registered sex offender, the Center shall warn, in the written
			 communication provided to the high interest registered sex offender, of such
			 risk if the high interest registered sex offender travels as intended.
					(d)Report to
			 CongressUpon the issuance of the Center Sex Offender Travel
			 Guidelines under subsection (a), the Center shall submit to the appropriate
			 congressional committees a report containing the guidelines in a manner
			 consistent with the protection of law enforcement-sensitive information.
			8.Authority to
			 restrict passports
			(a)In
			 generalThe Secretary of
			 State is authorized to—
				(1)revoke the
			 passport or passport card of an individual who has been convicted by a court of
			 competent jurisdiction in a foreign country of a sex offense; and
				(2)limit to one year
			 or such period of time as the Secretary of State shall determine appropriate
			 the period of validity of a passport issued to an individual designated as a
			 high interest registered sex offender.
				(b)Limitation for
			 return to United StatesNotwithstanding subsection (a), in no
			 case shall a United States citizen convicted by a court of competent
			 jurisdiction in a foreign country of a sex offense be precluded from entering
			 the United States due to a passport revocation under such subsection.
			(c)ReapplicationAn
			 individual whose passport or passport card was revoked pursuant to subsection
			 (a)(1) may reapply for a passport or passport card at any time after such
			 individual has returned to the United States.
			9.Immunity for good
			 faith conductThe Federal
			 Government, jurisdictions, political subdivisions of jurisdictions, and their
			 agencies, officers, employees, and agents shall be immune from liability for
			 good faith conduct under this Act.
		10.Sense of
			 Congress provisions
			(a)Bilateral
			 agreementsIt is the sense of Congress that the President should
			 negotiate memoranda of understanding or other bilateral agreements with foreign
			 governments to further the purposes of this Act and the amendments made by this
			 Act, including by—
				(1)establishing
			 systems to receive and transmit notices as required by section 4;
				(2)requiring Internet
			 service providers and other private companies located in foreign countries to
			 report evidence of child exploitation; and
				(3)establishing
			 mechanisms for private companies and nongovernmental organizations to report on
			 a voluntary basis suspected child pornography or exploitation to foreign
			 governments, the nearest United States embassy in cases in which a possible
			 United States citizen may be involved, or other appropriate entities.
				(b)Minimum age of
			 consentIn order to better
			 protect children and young adolescents from domestic and international sexual
			 exploitation, it is the sense of Congress that the President should strongly
			 encourage those foreign countries that have an age of consent to sexual
			 activity below the age of 16 to raise the age of consent to sexual activity to
			 at least the age of 16 and those countries that do not criminalize the
			 appearance of persons below the age of 18 in pornography or the engagement of
			 persons below the age of 18 in commercial sex transactions to prohibit such
			 activity.
			(c)Notification to
			 the United States of sex offenses committed abroadIt is the
			 sense of Congress that the President should formally request foreign
			 governments to notify the United States when a United State citizen has been
			 arrested, convicted, sentenced, or completed a prison sentence for a sex
			 offense against a minor in the foreign country.
			11.Enhancing the
			 minimum standards for the elimination of traffickingSection 108(b)(4) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7106(b)(4)) is amended by adding at the end
			 before the period the following: , including cases involving nationals
			 of that country who are suspected of engaging in severe forms of trafficking of
			 persons in another country.
		12.Special report
			 on international mechanisms related to traveling child sex offenders
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Secretary of State, in
			 consultation with the Attorney General, shall submit to the appropriate
			 congressional committees a report containing the following information (to the
			 extent such information is available from the government concerned or from
			 other reliable sources):
				(1)A
			 list of those countries that have or could easily acquire the technological
			 capacity to identify sex offenders who reside within the country.
				(2)A
			 list of those countries identified in paragraph (1) that utilize electronic
			 means to identify and track the current status of sex offenders who reside
			 within the country, and a summary of any additional information maintained by
			 the government with respect to such sex offenders.
				(3)(A)A list of those
			 countries identified in paragraph (2) that currently provide, or may be willing
			 to provide, information about a sex offender who is traveling internationally
			 to the destination country.
					(B)With respect to those countries
			 identified in subparagraph (A) that currently notify destination countries that
			 a sex offender is traveling to that country:
						(i)The manner in which such notice is
			 transmitted.
						(ii)How many notices are transmitted
			 on average each year, and to which countries.
						(iii)Whether the sex offenders whose
			 travel was so noticed were denied entry to the destination country on the basis
			 of such notice.
						(iv)Details as to how frequently and
			 on what basis notice is provided, such as routinely pursuant to a legal
			 mandate, or by individual law enforcement personnel on a case-by-case
			 basis.
						(v)How sex offenders are defined for
			 purpose of providing notice of travel by such individuals.
						(vi)What international cooperation or
			 mechanisms currently are unavailable and would make the transmission of such
			 notifications more efficacious in terms of protecting children.
						(C)With respect to those countries
			 identified in subparagraph (A) that are willing but currently do not provide
			 such information, the reason why destination countries are not notified.
					(4)(A)A list of those
			 countries that have an established mechanism to receive reports of sex
			 offenders intending to travel from other countries to that country.
					(B)A description of the mechanism
			 identified in subparagraph (A).
					(C)The number of reports of arriving sex
			 offenders received in each of the past 5 years.
					(D)What international cooperation or
			 mechanisms currently are unavailable and would make the receipt of such
			 notifications more efficacious in terms of protecting children.
					(5)A
			 list of those countries identified in paragraph (4) that do not provide
			 information about a sex offender who is traveling internationally to the
			 destination country, and the reason or reasons for such failure. If the failure
			 is due to a legal prohibition within the country, an explanation of the nature
			 of the legal prohibition and the reason for such prohibition.
				(b)DefinitionIn
			 this section, the term sex offender means an individual who has
			 been convicted of a criminal offense against a minor that involves any of the
			 acts described in clauses (i) through (viii) of section 3(9)(A).
			13.Assistance to
			 foreign countries to meet minimum standards for the elimination of
			 trafficking
			(a)In
			 generalThe President is strongly encouraged to exercise the
			 authorities of section 134 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2152d) to provide assistance to foreign countries directly, or through
			 nongovernmental and multilateral organizations, for programs, projects, and
			 activities, including training of law enforcement entities and officials,
			 designed to establish systems to identify sex offenders and provide and receive
			 notification of child sex offender international travel.
			(b)DefinitionIn this section, the term sex
			 offender means an individual who has been convicted of a criminal
			 offense against a minor that involves any of the acts described in clauses (i)
			 through (viii) of section 3(9)(A).
			14.Congressional
			 reports
			(a)Initial
			 consultationsNot less than 30 days before the completion of the
			 activities required pursuant to sections 4(b), 5(b)(4), 6(a), and 7(a), the
			 entities responsible for the implementation of such sections shall consult with
			 the appropriate congressional committees concerning such implementation.
			(b)Initial
			 report
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the President shall transmit to the appropriate congressional
			 committees a report on the implementation of this Act, including—
					(A)how the International Sex Offender Travel
			 Center has been established under section 6(a), including the role and
			 responsibilities of the respective departments and agencies that are
			 participating in the Center, and how those roles are being coordinated to
			 accomplish the purposes of this Act and the amendments made by this Act;
					(B)the procedures
			 established for implementing section 7 regarding the Center Sex Offender Travel
			 Guidelines;
					(C)the rules
			 regarding sex offender travel reports issued pursuant to section 4(b);
					(D)the establishment
			 of registries at United States diplomatic missions pursuant to section 5,
			 including the number and location of such registries and any difficulties
			 encountered in their establishment or operation;
					(E)the consultations
			 that are being conducted pursuant to section 6(g), and a summary of the
			 discussions that have taken place in the course of those consultations;
			 and
					(F)what, if any,
			 assistance has been provided pursuant to section 6(h) and section 13.
					(2)FormThe
			 report required under paragraph (1) may be transmitted in whole or in part in
			 classified form if such classification would further the purposes of this Act
			 or the amendments made by this Act.
				(c)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and every year for 4 years thereafter, the President shall transmit
			 to the appropriate congressional committees a report on the implementation of
			 this Act and the amendments made by this Act, including—
				(1)(A)the number of United
			 States sex offenders who have reported travel to or from a foreign country
			 pursuant to section 4(a);
					(B)the number of sex offenders who were
			 identified as having failed to report international travel as required by
			 section 4(a); and
					(C)the number of those identified in each
			 of subparagraphs (A) and (B) who reported travel or who traveled from the
			 United States without previously reporting and whose travel was noticed to a
			 destination country;
					(2)the number of
			 United States sex offenders charged, prosecuted, and convicted for failing to
			 report travel to or from a foreign country pursuant to section 4(a);
				(3)the number of sex offenders who were
			 determined to be high interest registered sex offenders by the Center, the
			 number of appeals of such determinations received by the panel established
			 pursuant to section 6(d)(5), the length of time between the receipt of each
			 such appeal and transmission of the response, the extent and nature of any
			 information provided to the sex offender in response to the appeal, the reason
			 for withholding any information requested by the sex offender, and the number
			 of high interest registered sex offender determinations by the Center that were
			 reversed by the review panel;
				(4)with respect to
			 the complaints received by the Attorney General pursuant to section
			 6(f)—
					(A)the number of such
			 complaints received; and
					(B)a summary of the
			 nature of such complaints;
					(5)if ICE charges a
			 fee pursuant to section 4(c)—
					(A)the amount of the
			 fee;
					(B)a description of
			 the process to collect the fee and to transfer a percentage of the fee to the
			 jurisdiction that processed the report;
					(C)the percentage of
			 the fee that is being shared with the jurisdictions, the basis for the
			 percentage determination, and which jurisdictions received a percentage of the
			 fees;
					(D)how the revenues
			 from the fee have been expended by ICE; and
					(E)the fee waiver
			 process established pursuant to section 4(c)(4), how many fee waiver requests
			 were received, and how many of those received were granted;
					(6)the results of the
			 annual review process of the use of the Center Sex Offender Guidelines
			 conducted pursuant to section 6(d)(6);
				(7)what immediate
			 actions have been taken, if any, by foreign countries and territories of
			 destination following notification pursuant to section 6(d)(3), to the extent
			 such information is available;
				(8)(A)the number of United
			 States citizens or lawful permanent residents arrested overseas and convicted
			 in the United States for sex offenses, and in each instance—
						(i)the age of the suspect and the
			 number and age of suspected victims;
						(ii)the country of arrest;
						(iii)any prior criminal conviction or
			 reported criminal behavior in the United States;
						(iv)whether the individual was
			 required to and did report pursuant to section 4; and
						(v)if the individual reported travel
			 pursuant to section 4 prior to the commission of the crime, whether the
			 individual was deemed not to be a high interest registered sex offender by the
			 Center; and
						(B)for purposes of this paragraph, the term
			 sex offense means a criminal offense involving sexual conduct
			 against a minor or an adult, including the activities listed in clauses (i)
			 through (viii) in section 3(9)(A);
					(9)which countries
			 have been requested to notify the United States when a United States citizen
			 has been arrested, convicted, sentenced, or completed a prison sentence for a
			 sex offense in that country, and of those countries so requested, which
			 countries have agreed to do so, through either formal or informal
			 agreement;
				(10)any memoranda of
			 understanding or other bilateral agreements that the United States has
			 negotiated with a foreign government to further the purposes of this Act
			 pursuant to section 10(a); and
				(11)recommendations
			 as to how the United States can more fully participate in international law
			 enforcement cooperative efforts to combat child sex exploitation.
				(d)Inspector
			 General audit and report
				(1)In
			 generalNot later than three years after the date of the
			 enactment of this Act, the Inspectors General of the Department of Justice and
			 the Department of State shall perform a comprehensive audit of and submit to
			 the appropriate congressional committees a report on the implementation of
			 sections 4, 5, 6, and 7.
				(2)ContentsThe
			 report required under paragraph (1) shall include the following:
					(A)An assessment of
			 all the complaints received by the Department of Justice pursuant to section
			 6(f), and a description as to what, if any, action was taken to resolve each
			 complaint.
					(B)A description of any instances in which a
			 United States citizen or lawful permanent resident was mistakenly identified as
			 a sex offender who failed to comply with the requirements of this Act and was
			 confronted with such failure.
					(C)A description of
			 any instances in which a United States citizen or lawful permanent resident was
			 prevented from travelling to or from the United States as a consequence of the
			 implementation of this Act.
					(D)A description of any instances in which a
			 sex offender was charged with violating the travel reporting requirement under
			 section 4 or the registration requirement under section 5 prior to such sex
			 offender being duly noticed of the relevant requirement.
					(E)A description of
			 any physical or substantial emotional harm suffered by a high interest
			 registered sex offender in a destination country as a result of notice being
			 given to such destination country pursuant to section 6(e).
					(F)A description of any instances in which
			 information about a sex offender on a registry at a United States diplomatic or
			 consular mission was disclosed in a manner not authorized by this Act.
					(G)A description and
			 assessment of high interest registered sex offender determination reviews
			 conducted pursuant to section 6(d), including the number of such determinations
			 that were overturned.
					(H)A description and
			 assessment of any other substantive or administrative challenges identified in
			 implementing and administering sections 4, 5, 6, and 7.
					15.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated such sums as may be necessary for each of the fiscal years 2012
			 through 2016.
		
